                                                                                                                          about:blank




                                                                                    USDS SDNY
                                                                                    DOCUMENT
                                    RICHARD J. MA, ESQ.                             ELECTRONICALLY FILED
                                          20 Vesey Street, Suite 400
                                         New York, New York 10007                   DOC#: - - - --,--- -
                                              Tel. (212) 43 1-6938
                                              Fax. (212) 964-2926
                                                                                    DATE FILED:        S-/ ,~
                                                                                                      /~J
                                      E-mail: richardma@rnaparklaw.com




                                                                     May 17, 2021

        Via ECF and E-Mail
        Honorable Kimba M. Wood
        United States District Judge
        United States District Comt
        Southern District of New York
                                                                                    MEMO ENDORSE
        500 Pearl Street
        New York, NY 10007

                       Re:     United States v. Marcello Sansone
                               20 Cr. 605 (KMW)

        Dear Judge Wood:

                As Your Honor is aware, I am counsel to Mr. Marcello Sansone in the above-ref-
        erenced matter, appointed pursuant to the provisions of the Criminal Justice Act ("CJA"),
        18 U.S.C. §3006A. This conespondence is to respectfully request temporruy modifica-
        tion of Mr. Sansone's bail conditions to permit him to travel to Orlando, Florida, located
        in the Middle District of Florida.

                Your Honor will recall that Mr. Sansone bas been at liberty on the following
        agreed-upon bail package: (i) a $100,000 PRB; (ii) co-signed by three FRP's; (iii) Pretrial
        services as directed; (iv) travel restricted to the Southern and Eastern Districts of New
        York and the District of New Jersey; (v) the smrender of travel documents with no new
        applications; (vi) no contact with the co-defendant unless accompanied by counsel; (vii)
        drug testing and mental health treatment as directed by Pretrial services; (viii) obtain and
        maintain employment as approved by Preh·ial Services; and (ix) no use of controlled sub-
        stances unless with a prescription. Mr. Sansone has complied with all conditions of his
        bail and be continues to be in constant contact with counsel and Pretrial Services.

               This application seeks modification of Mr. Sansone's above-stated bail conditions, ]    /_   /I        ekA
        pe1mitting him to travel to and from Orlando, Florida from June 16 through June 23,            V      t:c.. r-.   u)
        2021. We request the modification so that Mr. Sansone may attend his fiance 's uncle 's             \'- V'A.




I of2                                                                                                   5/1 8/2021 , 1:35 PM
                                                                                                                  'about:blank




         seventy-fifth birthday party. If the travel is pe1mitted, Mr. Sansone intends to travel with
         his fiance and his fiance 's grandmother by car to Orlando, Florida, and will stay with his
         fiance's relatives, which contact information will be provided to Pretrial Services. Final-
         ly, upon Mr. Sansone's return, the bail conditions ctuTently in place will be immediately
         reinstated in full force and effect.

                  Based upon my communications with AUSA Daniel G. Nessim and PTS Officers
         Lea Harmon and Elizabeth Charleston, neither the government or Pretrial Services object
         to this request.

                 Therefore, for the reasons stated herein, we respectfully request that the Court
         grant this application for tempora1y modification of Mr. Sansone's bail conditions.

                We thank the Comt for its attention to this matter.



                                                                      RespectfulJy submitted,

                                                                      Isl Richard J. Ma

                                                                      Richard J. Ma, Esq.


         cc via email:   A.U.S.A. Daniel G. Nessim
                         Marcello Sansone




                                                                   SO ORDERED:              N.Y., N.Y.


                                                                         KIMBA M. WOOD
                                                                             U.S.D.J.




2 of 2                                                                                                   5/1812021 , l :35 PM
